DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose a method for classifying an input image, the method comprising: extracting, by a device comprising a memory storing instructions and a processor in communication with the memory, a global feature of the input image; determining, by the device, a local critical area of the input image based on the input image and the global feature of the input image; extracting, by the device, a local feature of the local critical area of the input image; obtaining, by the device, a correlation feature of the input image based on the global feature of the input image and the local feature of the local critical area of the input image, by: obtaining, by the device, sub-image features corresponding to sub-areas of the input image based on the global feature of the input image, obtaining, by the device, weights of the sub-image features of the sub-areas, and determining, by the device, the local critical area of the input image based on the sub-image features of the sub-areas, the weights of the sub-image features of the sub- areas, and the input image; and classifying, by the device, the input image to obtain a classification result based on the global feature of the input image, the local feature of the local critical area of the input image, and the correlation feature of the input image, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/23/2021